Case 1:17-cv-10432-DJC Document 55-4 Filed 12/17/18 Page 1of5

EXHIBIT 4
Case 1:17-cv-10432-DJC Bogurgst 55-4 Filed 12/17/18 Page 2 of 5

Certification Date. 18 Mar 2016
Expiration Date. 18 Mar 2017

 

United States of America
Department of Homeland Security
United States Coast Guard

Certificate of Inspection

Fer ships on intemational voyages it’s canificate ffils the requirements of SOLAS 74 as amended, reguiaton Vi14 for a SAFE MANNING DOCUMENT

 

 

 

 

 

 

 

 

Vessel Name Official Number IMO Number Cath Sign Sernice
EAGLE 910026 8705864 WCX-5125 Passenger (Inspected)
Hating Por
BOSTON, MA Hui Maternal Horsepower Propuision
Steel 3000 Diesel Reduction
UNITED STATES
Place Suill Delivery Date Keel Laid Date Gross Tors «Net Tons OWT Length
AMELIA, Louisi
ELIA, Louisiana O7Dect987 15Febi987 °°” R270 922 R287
3269 11369 2187
UNITED STATES
Owner Operator

MASSACHUSETTS COMMONWEALTH OF MASSACHUSETTS COMMONWEALTH OF
WOODS HOLE, MARTHA'S VINEYARD AND NANTUCKET WOODS HOLE, MARTHA’'S VINEYARD, AND NANTUCKET

STEAMSHIP AUTHORITYFOOT OF RAILROAD AVENUEPO STEAMSHIP AUTHORITYONE RAILROAD AVENUEP.O.

BOX 284 BOX 284
WOODS HOLE, MA 02543 Woods Hole, MA 02543

This vessel must be manned with the following licensed and unlicensed Persannel. Included in which there must be
8 Certified Lifeboatmen, 0 Certified Tankermen, 0 HSC Type Rating, and O GMDSS Operators.

 

 

 

41 Masters 1 Licensed Mates 1 Chief Engineers 0 Qualified Member
, Engineer Depts
0 Chief Mates 1 First Class Pilots O First Assistant Engineers 1 Oilers
0 . .
0 Second Mates Radio Officers © Second Assistant Engineers 10 Crew Members
0 Third Mates 4 Able Seamen 6 Third Assistant Engineers
0 Masier First Class Pitots 1 Ordinary Seamen 0 Ucensed Engincers
O Mate First Class Pilots 0 Deckhands © Non Licensed Enginser Depts

 

in addition, this vessel may carry 799 Passengers, 7 Other Persons in crew, 0 Persons in addition to crew, and no Others. Total

Persons allowed: 816

 

Route Permitted And Conditions Of Operation:
---Lakes, Bays, and Sounds---

NANTUCKET AND VINEYARD SOUNDS: FERRY ROUTES BETWEEN HYANNIS, NANTUCKET ISLAND, MARTHA'S VINEYARD AND WOODS
HOLE, MA, THE VESSEL SHALL BE OPERATED UNDER REASONABLE CONDITIONS.

THE FIRST CLASS PILOT iS NOT REQUIRED PROVIDED THE MASTER OR THE LICENSED MATE POSSESSES FIRST CLASS PILOTAGE FOR
THE INTENDED ROUTE. AS OUTLINED IN THE SSA OPERATIONS AND SAFETY MANAGEMENT MANUAL PART 5.2.5, THE INDIVIQUAL

HOLDING THE FIRST CLASS PILOTAGE

*SEE NEXT PAGE FOR ADDITIONAL CERTIFICATE INFORMATION***

 

With this Inspection for Certification having been completed at Woods Hale Massachusetts UNITED STATES, the Officer in
Charge, Marine Inspection, Sector Southeastern New England certified the vessel, in all respects, is in conformity with the
applicable vessel inspection laws and the rules and regulations prescribed thereunder.

 

Annual/Periodic/Re-Inspection

 

Date Zone AIP/R Signature

 

 

 

on a
This certificate issued me .. iat
K, T. HANLEY, EDR: USC n

‘Officer in Charge, Marine Inspection
Sector Southeastem New England
ion Zone

 

 

 

 

 

 

 

Dept. of Home Sec. USCG. CG-841 (Rev 4-2000K v2)

OMB No TPE 50517

 
 

Case 1:17-cv-10432-DJC Document 55-4 Filed 12/17/18 Page 3 of 5

 

 

United States of America Certification Date: 18 Mar 2016
Department of Homeland Security Expiration Date: 18 Mar 2017
United States Coast Guard

Certificate of Inspection

 

 

 

Vessel Name EAGLE

 

MUST BE ON THE VESSEL'S BRIDGE TO ASSIST WITH NAVIGATION WHILE OPERATING INSIDE A HARBOR, DURING PERIOOS OF
DARKNESS, RESTRICTED VISIBILITY, HEAVY TRAFFIC, SEVERE WEATHER, OR ANYTIME DEEMED NECESSARY BY THE MASTER.

A LICENSED INDIVIDUAL OR SEAMAN MAY NOT WORK AS PART OF THE WATCHSTANOING CREW MANDATED BY THIS CERTIFICATE OF
INSPECTION MORE THAN 12 HOURS IN ANY CONSECUTIVE 24 HOUR PERIOD EXCEPT IN AN EMERGENCY WHEN LIFE OR PROPERTY IS
ENDANGERED. THIS VESSEL MUST BE MANNED IN ACCORDANCE WITH THIS CERTIFICATE OF INSPECTION WHEN THE VESSEL IS
OPERATED AWAY FROM THE PIER OR AT ANYTIME WITH PASSENGERS ON BOARD THE TOTAL NUMBER OF HOURS THAT A
CREWMEMBER CAN BE PERMITTED TO WORK (WATCHSTANDING DUTY PLUS ANY OTHER WORK HOURS) SHALL NOT EXCEED 15 IN ANY
24 HOUR PERIOD, NOR 36 IN ANY 72 HOUR PERIOD.

ALTERNATIVE COMPLIANCE, THE FOLLOWING PROVISION MAY BE USED AS AN ALTERNATIVE TO THE WORK HOUR ENDORSEMENT
ABOVE:

(1} A LICENSED INDIVIDUAL OR SEAMAN MAY NOT WORK AS PART OF THE WATCHSTANDING CREW MANDATED BY THIS CERTIFICATE
OF INSPECTION MORE THAN 12 HOURS WITHOLIT A 6 HOUR REST PERIOD BEFORE STARTING A SECOND DUTY PERIOD. NOR MORE
THAN 18 HOURS IN ANY CONSECUTIVE 24 HOUR PERIOD EXCEPT IN AN EMERGENCY WHEN LIFE OR PROPERTY 1S ENDANGERED.
ALSO, EACH CREWMEMBER MUST BE AFFORDED REST TIME TOTALING AT LEAST $0 MINUTES WITHIN THE 12 HOUR WORK PERIOD (NO
PORTION OF THIS REST TIME SHALL BE LESS THAN 30 CONTINUOUS MINUTES).

IF THE VESSEL'S SCHEDULE RESULTS IN A WORK PERIOD OF LESS THAN 11.5 HOURS, THEN THE 90 MINUTE REST TIME MAY BE
| REDUCED BY THE SAME NUMBER OF MINUTES THAT THE WORK PERIOD tS LESS THAN 12 HOURS.

WHEN USING THIS ALTERNATIVE PROVISION, THE TOTAL NUMBER OF HOURS THAT A CREWMEMBER CAN BE PERMITTED TO WORK
(WATCHSTANDING DUTY PLUS ANY OTHER WORK HOURS) SHALL NOT EXCEED 18 HOURS IN ANY CONSECUTIVE 72 HOUR PERIOD

(2) FOR THE PURPOSE OF PERIODIC ADJUSTMENTS TO CREW SCHEDULES OR IN CASES OF ILLNESS OR ACCIDENT WHEN A
REPLACEMENT CREWMEMBER IS REQUIRED, SUCH EXCEPTIONS SHALL BE DONE IN ACCORDANCE WITH POLICIES CONTAINED IN THE
SSA OPERATIONS AND SAFETY MANAGEMENT MANUAL - SECTION | -RESPONSIBILITY AND AUTHORITY; PROCEDURE 1.35: USCG WORK
HOUR REGULATIONS. IN NO CASE, IN WHICH THESE INFREQUENT SCHEDULE ADJUSTMENTS ARE MADE, SHALL THE TOTAL

NUMBER OF HOURS THAT A CREWMEMBER IS PERMITTED TO WORK (WATCHSTANDING DUTY PLUS ANY OTHER WORK HOURS)
EXCEED 36 HOURS IN ANY 72 HOUR PERIOD.

A TYPE | CHILD LIFE PRESERVER SHALL BE PROVIDED FOR EACH PERSON ON BOARD UNDER $0 POUNDS.

THE VESSEL IS NOT PERMITTED TO TRANSPORT HAZARDOUS MATERIALS UNLESS THE TRANSPORTATION (S IN ACCORDANCE WITH 49
CFR SUBCHAPTER C (171-180), “HAZARDOUS MATERIALS REGULATIONS". THESE MATERIALS ARE DEFINED AS, BUT NOT LIMITED TO:
LIQUEFIED PETROLEUM GAS (LPG), GASOLINE, PAINTS, AND OILS.

WHEN OPERATING ON ANY REGULAR FERRY ROUTE LISTED ON THE CERTIFICATE OF INSPECTION, THE CHARACTER OF THIS VESSEL
MAY BE CHANGED TO A CARGO VESSEL TO PERMIT THE CARRIAGE OF HAZARDOUS MATERIALS AS DEFINED IN TITLE 49 CFR 172.101,
COLUMN 10. THE FOLLOWING CONDITIONS ALSO APPLY: |

1. NO PASSENGERS MAY BE CARRIED WHEN THIS VESSEL IS OPERATED UNDER THE PROVISIONS OF THE ABOVE PARAGRAPH;
HOWEVER, TWO PERSONS PER VEHICLE CARRYING HAZARDOUS MATERIAVOANGEROUS CARGO (UP TO A TOTAL OF SIXTEEN (16)
PERSONS) MAY BE CARRIED IN ADDITION TO THE CREW TO FACILITATE THE SAFE HANDLING AND STOWAGE OF THESE VEHICLES.

2. SUCH CARGO SHALL BE PACKAGED AND STOWED IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF TITLE 49 CODE OF
FEDERAL REGULATIONS, /

3. ALL VEHICLES OR CONTAINERS FOR SUCH PACKAGED DANGEROUS CARGO SHALL BE INGOOD CONDITION BEFORE BEING PLACED
ON BOARD. : . .

4. NO SMOKING OR OPEN LIGHTS SHALL BE PERMITTED ON ANY DECK WHERE SUCH CARGO IS STOWED.

5, ADDITIONAL FIREFIGHTING EQUIPMENT IS REQUIRED IN ACCORDANCE WITH 49 CFR 176.315 WHEN TRANSPORTING FLAMMABLE OR

COMBUSTIBLE LIQUIDS.
---Hull Exams---

Exam Type Next Exam Last Exam Prior Exam
DryDack 15Jan2019 29Feb2016 15Jan2014
internal Structure 15Jan2019 29Feb2016 15Jan2014
---Stability---

Type Issued Date Office

Letter O3May2012 Marine Safety Center (MSC)

--- Inspection Status ---

 

 

Dept. of Home Sec. USCG, CG-841 (Rev 4-2000)(¥2) Page 2 of 4 OMB No, 2415-0817
 

 

 

 

 

 

Case 1:17-cv-10432-DJGnirbosuneerit Sindrichiled 12/17/1824 te 18 Mar 2016
Department of Homeland Security Expiration Date’ 18 Mar 2017
United States Coast Guard
Certificate of Inspection
Vessel Name. EAGLE
*Fuel Tanks*
Internal Examinations
Tank ID Previous Last Next
1 PORT 25Feb2011 25Jan2016 25Jan2021
1 STBD 25Mar2011 25Jan2016 25Jan2021
*Boilers/Steam Piping*
Maximum Steam Pressure Allowed: 30
Hydro Inspection Mount Inspection
Boiler/Piping ID Previous Last Next Previous Remove Open
LPE165,.5-30-3M 15Feb2013 22Jan2015 22Janz2018 = - - -
7582070 45Feb2013 22Jan2015 22Jan2018 = - - -
Fireside Inspection Waterside inspection
Boiler/Piping ID Previous Last Next Previous Last Next
LPE165.5-30-3M 45Feb2013 22Jan2015 22Jan2018 - - -
7582070 45Feb2013 22Jan2015 22Jan2018 - . -
*Pressure Vessels*
Type Location Previous Last Next
Air Receiver AMR1 26Apr2010 «=: O3Feb2015 = 03Feb2020
Air Receiver AMR1 26Apr2010 03Feb2015 03Feb2020
Air Receiver AMR1 26Apr2010 O03Feb2015 O3Feb2020
Air Receiver AMR1 26Apr2010 = 03Feb2015 O03Feb2020
Air Receiver AMR1 26Apr2010 O3Feb2015 03Feb2020
Air Receiver Flying Bridge O9May2007 26Apr2012 26Apr2017
*Lifesaving*
Number of Davits: 1
Lifeboat/Raft Id Fuil Weight Test Light Weight Test Falls Renewed Falls End for Ended
1 20Mar2014 14Mar2016 07Nov2013
.--Lifesaving Equipment---
Total Equipment for 816 Persons
Primary Lifesaving Equipment Quantity Capacity Required
Lifeboats (Total) 0 0 Life Preservers (Adult) 816
Lifeboats (Port) 0 0 Life Preservers (Child) 82
Lifeboats (Starboard) 0 0 Ring Buoys (7 otal) 6
Motor Lifeboats 0 0 with Lights 2
Lifeboats W/Radio 0 0 With Line Attached 2
Rescue Boats/Platforms 1 3 Other 2
Inflatable Rafts 0 0 immersion Suits . 0
Life Floats/Buoyant App 6 0 Portable Lifeboat Radios 6

 

 

Trace oF Ulaune Fae PIO PE OE hens F hie. Fy Powe ak ae

 
 

Case 1:17-cv-10432-DJC Document 55-4 Filed 12/17/18 Page 5of5

 

 

 

 

United States of America Certification Date: 18 Mar 2016
Department of Homeland Security Expiration Date: 18 Mar 2017
United States Coast Guard

 

Certificate of Inspection

Vessel Nema: EAGLE

 

inflatable Bouyant App (IBA) 6 768 Equipped with EPIRB? YES
--- Fire Fighting Equipment ---
Number of Fireman Ouiffits - Number of Fire Pumps - 1
*Hose Information“
Location Quantity Diameter Length
Machinery 26 1.5 50
*Fixed Extingulshing Systems*
Location Type Capacity
MACHINERY SPACE Hatocarbon (Formerly: FM 200, FE241) 700
EMERG GEN. SPACE Halocarbon (Formerly: FM 200, FE241) 75
BOW THRUSTER SPACE Halocarbon (Formerly: FM 200, FE241) 100
AUXILIARY MACHINERY SPACE Halocarbon (Formerly: FM 200, FE241) 300
“Fire Extinguishers - Hand portable and sem!-portable*
Quantity Class Type
2 A-ll
14 B-ll
1 B-IV
5 C-l

“END *

 

Dept, of Home Sec, USCG. CG-841 (Rey 4-2000X v2) Page 4 of 4 OMB No BES0577

 
